internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01 plr-121637-00 date date legend partnership a_trust d1 year this responds to the letter dated date and subsequent correspondence submitted on behalf of partnership requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an election under sec_754 of the internal_revenue_code facts according to the information submitted a through trust a grantor_trust was a limited_partner in partnership a died on d1 partnership inadvertently failed to timely file a sec_754 election law and analysis sec_754 provides that a partnership may elect to adjust the basis of partnership property in the case of a distribution_of_property or in the case of a transfer of a partnership_interest the election applies with respect to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year with respect to which the election is filed and all subsequent taxable years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 shall be made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed not later than the time prescribed for filing the return for the taxable_year including extensions thereof sec_1_754-1 refers to sec_1 now sec_301_9100-1 for rules regarding extensions of time for filing elections cc psi b01 plr-121637-00 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based upon the information submitted partnership has met the requirements of sec_301_9100-1 and sec_301_9100-3 and is granted an extension of time for making the election under sec_754 effective for year until days following the date of this letter the election should be made in a written_statement filed with the director for association with partnership’s year return a copy of this letter should be attached to the statement the ruling in this letter is based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except for the specific ruling above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code sec_301_9100-1 provides that the granting of an extension of time for making an election is not a determination that taxpayer is otherwise eligible to make the election this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to partnership’s authorized representative sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
